Citation Nr: 1432572	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  07-18 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for rhinitis.

2.  Entitlement to service connection for memory loss.

3.  Entitlement to service connection for a sleep disorder with fatigue.

4.  Entitlement to service connection for cystic breast disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

The Veteran served on active duty from October 1980 to January 2003, with prior active service for a period of six months and four days.  She served in Southwest Asia in 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Washington, DC, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over her appeal was subsequently transferred to the Detroit, Michigan, VARO. The Veteran withdrew her request for a Board hearing by correspondence dated in February 2011.  The Board, in pertinent part, remanded the issues on appeal for additional development in November 2011, June 2013, and December 2013.


FINDING OF FACT

In correspondence dated in February 2014, and received in March 2014, the Veteran wrote that she wanted to cancel her appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal concerning the issues of entitlement to service connection for rhinitis, memory loss, a sleep disorder with fatigue, and cystic breast disease, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In this case, in correspondence and telephone contact with VA in January, February, and March 2014, the Veteran indicated that she had cancelled her appeal and that, as she was evaluated as 100 percent disabling, she had no interest in continuing her appeal. 

Based on the foregoing, the Board finds that there remain no allegations of errors of fact or law for appellate consideration regarding the issues of entitlement to service connection for rhinitis, memory loss, a sleep disorder with fatigue, and cystic breast disease.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.

ORDER

The appeal concerning the issues of entitlement to service connection for rhinitis, memory loss, a sleep disorder with fatigue, and cystic breast disease, is dismissed.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


